     Case 3:20-cv-03018-C-BH Document 7 Filed 10/26/20                  Page 1 of 2 PageID 38



                          IN THE TINITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


PAUI- EDWARD BEARDEN,                              )
                                                   )
                        Petitioner.                )
                                                   )
                                                   )
                                                   )
DIRECTOR, TDCJ-CID,                                )
                                                   )
                         Respondent.               )   Civil Action No. 3:20-CV-301 8-C-BH


                                              ORDER

          Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Petitioner's Petition for a   Writ of Habeas

Corpus should be transferred to the United States Court ofAppeals for the Fifth Circuit as

successlve.

          The Court conducts a de novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

(i   636(b)(1)(C). Portions ofthe report or proposed findings or recommendations that are not the

subject of a timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United Stotes v. Wilson,864F.2d 1219,1221 (5th Cir. 1989).

          After due consideration and having conducied   a de novo review, the Court       finds that

Petitioner's objections should be OVERRULED. The Court has further conducted an

independent review of the Magistrate Judge's findings and conclusions and finds no error. It is



      I Petitioner filed objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation on October | 9, 2020.
  Case 3:20-cv-03018-C-BH Document 7 Filed 10/26/20                        Page 2 of 2 PageID 39



therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby

ADOPTED        as the   findings and conclusions of the Court. For the reasons stated therein,

Petitioner's successive Petition under 28 U.S.C. $ 2254 shall be TRANSFERRED to the United

States Court   olAppeals for the Fifth Circuit pursuant to Henderson v. 1(aro,282F.3d862,864

(5th Cir. 2002), and In re Epps, 127 F .3d 364,365 (5th Cir. 1997),by separate judgment.2
                                  ,T
        So ORDERED Us Jb"'aay of October.2020.




                                                                     ?

                                                                      GS
                                                          R           STA         ISTRICI'JTJDGE


                                                                           I




        2
         A certificate ofappealability (COA) is not required to appeal an order transferring a successive
habeas petition. See In re Garrett, 633 F. App'x 260, 261 (5th Cir. 2016\i United States v. Fuhon,780
F.3d 683 (5th Cir.20l5).

                                                      2
